Citation Nr: 1820259	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer and keratosis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fascitis.  

3.  Entitlement to service connection for right foot heel spurs.  

4.  Entitlement to service connection for a heart disability.  

5.  Entitlement to service connection for left ear hearing loss.  

6.  Entitlement to service connection for a disability manifested by vertigo and dizziness.  

7.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


I
INTRODUCTION

The Veteran had active service from November 1985 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a heart disability.  In June 2014, the RO determined that new and material evidence had not been received to reopen a claim for service connection for skin cancer and keratosis and denied service connection for left ear hearing loss and vertigo/dizziness.  The Veteran appeared at a July 2014 hearing before a VA Decision Review Officer.  The hearing transcript is of record.  

In April 2015, the RO determined that new and material evidence had not been received to reopen a claim for service connection for plantar fasciitis and denied service connection for right foot heel spurs, a mood disorder, memory loss, and anger issues.  The Veteran appeared at a December 2016 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  
As to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for skin cancer, keratosis and plantar fasciitis, the Board is required to consider the question of whether new and material evidence has been received to reopen the claims without regard to the RO determination in order to establish Board jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for skin cancer and keratosis.  The Veteran did not submit a timely notice of disagreement and the August 2007 rating decision is final.  

2.  The additional evidence received since the August 2007 rating decision that denied service connection for skin cancer and keratosis is new and material.  

3.  An August 2007 rating decision denied service connection for plantar fasciitis.  The Veteran did not submit a timely notice of disagreement and the August 2007 rating decision is final.  

4.  The additional evidence received since the August 2007 rating decision that denied service connection for plantar fasciitis is new and material.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for skin cancer and keratosis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim for service connection for skin cancer and keratosis has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

3.  The August 2007 rating decision that denied service connection for plantar fasciitis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

4.  New and material evidence to reopen the claim for service connection for plantar fasciitis has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  


Skin Cancer and Keratosis

An August 2007 rating decision denied service connection for "skin cancer/keratosis" as "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The Veteran did not submit a timely notice of disagreement and the August 2007 rating decision is final.  

The evidence considered in reaching the August 2007 rating decision included service medical records, VA examination and treatment records, and written statements from the Veteran.  The service medical records show that the Veteran was treated for skin complaints.  An April 1996 treatment record reports that the Veteran had a left shoulder actinic lesion removed.  An October 2001 treatment record states that the Veteran exhibited a follicular lesion in the neck/scalp area.  A March 2005 treatment record shows that a pigmented nevus was surgically excised.  A June 2006 treatment record notes that the Veteran was diagnosed with seborrheic keratosis.  In a January 2007 Veteran's Application for Compensation or Pension, VA Form 21-526, the Veteran indicated that skin cancer and keratosis was initially manifested during active service and was treated by military medical personnel.  The report of a February 2007 VA examination shows that the Veteran exhibited "no objective evidence" of either skin cancer or "keratosis left cheek."  

New and material evidence pertaining to the issue of service connection for skin cancer and keratosis was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 2007 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the August 2007 rating decision includes VA examination and medical records, private clinical documentation, the transcripts of the July 2014 RO hearing and the December 2016 Board hearing, and written statements from the Veteran and his spouse.  An August 2013 private pathology report states that the Veteran was diagnosed with left upper extremity basal cell and squamous cell carcinomas and a right upper chest squamous cell carcinoma.  At the December 2016 Board hearing, the Veteran testified that he received significant in-service sun exposure while serving aboard Coast Guard vessels; had a facial lesion removed during active service; was told by a Coast Guard dermatologist that he would need continual skin monitoring; and had repeated skin growth excisions.  

The Board finds that the private pathology report and the Veteran's testimony are of such significance that they raise a reasonable possibility of substantiating the claim for service connection.  That evidence addresses the reason of the previous denial as it shows the diagnoses of skin cancers.  As new and material evidence has been received, the claim of entitlement to service connection for skin cancer and keratosis is reopened.  

Plantar Fasciitis

An August 2007 rating decision denied service connection for plantar fasciitis as "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The Veteran did not submit a timely notice of disagreement and the August 2007 rating decision is final.  

The evidence considered in reaching the August 2007 rating decision included service medical records, VA examination and treatment records, and written statements from the Veteran.  The service medical records show that the Veteran was treated for plantar fasciitis on numerous occasions.  The May 2006 physical examination for service retirement states that the Veteran was diagnosed with plantar fasciitis.  The report of the February 2007 VA examination found that the Veteran exhibited "no objective evidence of plantar fascitis at this time."  

New and material evidence pertaining to the issue of service connection for plantar fasciitis was not received by VA or constructively in its possession within one year of written notice to the Veteran of the February 1997 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the August 2007 rating decision includes VA examination and medical records, private clinical documentation, the transcripts of the July 2014 RO hearing and the December 2016 Board hearing, and written statements from the Veteran and his spouse.  At the December 2016 Board hearing, the Veteran testified that he had recurrent bilateral foot pain and disability due to standing on the steel decks of ships for over twenty years.  

The Board finds that the Veteran's testimony is of such significance that it raises a reasonable possibility of substantiating the claim for service connection.  It addresses the reason of the previous denial as it shows recurrent bilateral foot disability.  As new and material evidence has been received, the claim of entitlement to service connection for plantar fasciitis is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for skin cancer and keratosis is reopened.  To that extent only, the claim is allowed.  

New and material evidence having been received, the claim for service connection for plantar fasciitis is reopened.  To that extent only, the claim is allowed.  


REMAND

The claims for service connection for a skin disability, to include skin cancer and keratosis, and bilateral plantar fasciitis have been reopened.  However, the Board finds that further development is needed before the claims can be adjudicated.  

The Veteran asserts that service connection for a skin disability, to include skin cancer and keratosis, is warranted as he initially manifested recurrent skin growths during active service and has been diagnosed with multiple skin cancers following service separation.  

A May 2014 Social Security Administration (SSA) Administrative Law Judge decision granted SSA disability benefits.  The evidence considered by the SSA in reaching its decision is not of record.  VA's duty to assist includes an obligation to obtain records from SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The April 2015 rating decision and a September 2016 statement of the case state that "Birmingham and Biloxi VAMC (Veterans Affairs Medical Center) treatment records, from February 28, 2007 through August 26, 2014" were considered.  The Board's review of the record did not locate the cited VA clinical documentation.  VA clinical documentation dated after February 2007 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been provided a VA dermatology examination to determine the nature of any skin disabilities and their relationship, if any, to multiple in-service skin complaints and in-service sun exposure.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran asserts that service connection for a bilateral foot disability to include plantar fasciitis and heel spurs is warranted as he was diagnosed with bilateral plantar fasciitis and a left heel spur during active service and bilateral heel spurs on post-service VA examination.  

The service medical records show that the Veteran was diagnosed with bilateral plantar fasciitis during active service and at his retirement physical evaluation.  The February 2007 VA examination report states that the claims file was not available for review.  The Veteran was diagnosed with bilateral heel spurs and "no objective evidence of plantar fasciitis at this time."  The examiner did not provide an opinion as to the etiology of any right heel spur.  Service connection has been established for a left heel spur.  

When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the February 2007 VA examination report, the Board concludes that further VA orthopedic examination is necessary.  

The Veteran contends that service connection for cardiovascular disabilities is warranted as the claimed disabilities were initially manifested during active service or, in the alternative, as secondary to the service-connected obstructive sleep apnea and diabetes mellitus.  He asserts that in-service high cholesterol and other abnormal laboratory testing should be considered as the initial manifestations of cardiovascular disabilities.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection for diabetes mellitus was established during the pendency of this appeal.  Additionally, service connection is currently in effect for obstructive sleep apnea, kidney stones, migraine headaches, thoracolumbar spine arthritis, right knee degenerative joint disease, left knee degenerative joint disease, a left heel spur, right ear hearing loss, tinnitus, and umbilical hernia repair residuals.  

The report of a June 2012 VA heart examination states that the Veteran was diagnosed with coronary artery disease, congestive heart failure, valvular heart disease, and an "implanted automatic implantable cardioverter defibrillator (AICD)."  The examiner concluded that "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The VA physician opined that "sleep apnea does not cause ischemic heart disease, valvular heart disease, or congestive heart failure."  The examiner did not address the relationship, if any, between the diagnosed cardiovascular disabilities and diabetes mellitus.  The Board observes that the opinion was provided prior to the August 2014 award of service connection for diabetes mellitus.  

A July 2014 written statement from C. Sirna, M.D., states that the Veteran was diagnosed with diabetes mellitus in June 2006 and "these metabolic abnormalities likely contributed to the patient's coronary disease with subsequent heart muscle damage and secondary valve problems."  

The Veteran has not been provided a VA heart examination which addresses the relationship, if any, between the diagnosed cardiovascular disabilities and the service-connected diabetes mellitus.  

The Veteran asserts that service connection for both left ear hearing loss and vertigo/dizziness is warranted as the claimed disabilities were initially manifested during active service.  

At the December 2016 Board hearing, the Veteran testified that he experienced a sudden onset of bilateral hearing loss, tinnitus, and vertigo while walking his dog and he was taken by ambulance to a medical facility.  Clinical documentation of the cited treatment record is not of record.  

The Board notes that service connection for both right ear hearing loss and tinnitus has been established.  

The report of a June 2014 VA audiology examination states that the Veteran presented a history of in-service ship engine noise exposure and "a sudden onset hearing loss and tinnitus in the left ear accompanied by vertigo" in February 2013.  The examiner clarified that the Veteran had been "seen and evaluated by ENT specialists."  Clinical documentation of the cited ENT treatment is not of record.  On audiometric evaluation, the Veteran exhibited left ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105+
105+
105+
105+
105+

Speech audiometry found speech recognition ability of 0 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner concluded that as the "Veteran's induction exam and separation exams both indicated normal hearing in the left ear, ... it is not likely his military noise exposure had an effect on his hearing."  As the VA examiner's opinion cited but did not review the relevant ENT evaluation, the Board finds that it is of little probative value.  Because of the cited deficiencies in the June 2014 VA audiological examination, the Board finds that further VA audiological evaluation is needed.  

The Veteran has not been provided a VA neurological examination which addresses the nature and etiology of claimed vertigo and dizziness.  

The Veteran contends that service connection for a psychiatric disability is warranted secondary to the service-connected disabilities.  At the December 2016 Board hearing, the Veteran testified that he had been seen by a psychiatrist at the Gadsden, Alabama, VA medical facility.  The VA psychiatrist told him that his psychiatric complaints were related to the service-connected obstructive sleep apnea.  Clinical documentation of the cited VA psychiatric treatment is not of record.  

The Veteran has not been provided a VA psychiatric examination to determine the nature of the claimed psychiatric disability and any relationship to service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the skin, foot, cardiovascular, left ear hearing loss, vertigo/dizziness, and psychiatric disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided at the Birmingham, Alabama, VAMC, the Biloxi, Mississippi, VAMC, and the Gadsden, Alabama, VA medical facility after January 2007.  

3.  Contact the SSA and request that copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.  

4.  Schedule the Veteran for a VA skin examination to assist in determining the nature and etiology of any recurrent skin disability and its relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a) Diagnose all skin disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified skin disability had its onset during active service or is related to any incident of service, including documented in-service skin complaints and sun exposure.  

5.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of all identified foot disabilities and their relationship, if any to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose all foot disabilities found.  The examiner should specifically state whether the Veteran has plantar fasciitis and a right foot heel spur.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified foot disability had its onset during active service or is related to any incident of service, including the documented in-service plantar fasciitis.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified foot disability is due to or the result of a left foot heel spur or other service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any foot disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the left foot heel spur or other service-connected disability.  

6.  Schedule the Veteran for a VA cardiovascular examination to assist in determining the nature and etiology of all identified cardiovascular disabilities and their relationship, if any, to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose all cardiovascular disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified cardiovascular disability had its onset during active service or is related to any incident of service, including the documented in-service high cholesterol and other abnormal laboratory findings.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified cardiovascular disability is due to or the result of diabetes mellitus or other service-connected disability.  The examiner should specifically address Dr. Sirna's July 2014 opinion.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified cardiovascular disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by diabetes mellitus or other service-connected disability.  The examiner should specifically address Dr. Sirna's July 2014 opinion.  

7.  Schedule the Veteran for a VA audiology examination to assist in determining the nature and etiology of left ear hearing loss disability and its relationship, if any, to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose all left ear hearing loss disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified left ear hearing loss disability had its onset during active service or is related to any incident of service, including the Veteran's in-service ship engine noise exposure.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified left ear hearing loss disability is due to or the result of right ear hearing loss, tinnitus, or other service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified left ear hearing disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by right ear hearing loss, tinnitus,  or other service-connected disability.  

8.  Schedule the Veteran for a VA neurology examination to assist in determining the nature and etiology of any identified recurrent disability manifested by vertigo and dizziness and its relationship, if any, to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose any disabilities manifested by vertigo/dizziness found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified disability manifested by vertigo/dizziness had its onset during active service or is related to any incident of service.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified disability manifested by vertigo/dizziness is due to or the result of a service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified disability manifested by vertigo/dizziness has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability.  

9.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of all identified psychiatric disabilities and their relationship, if any, to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose all psychiatric disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability had its onset during active service or is related to any incident of service.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability is due to or the result of obstructive sleep apnea or other service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by obstructive sleep apnea or other service-connected disability.  

10.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


